Lipscomb, J.
The appellee assigned in this court several grounds on which he asks tlie. reversal of the judgment. We do not consider any of them material hut those taken to the verdict and judgment. The verdict is supposed to be erroneous in this that it finds the value of tlie woman Nicey ami her child jointly. J'n actions of this kind for property susceptible of a division and a distinct, valuation, it is believed that the rule of law is well settled that the jury should find the separate value of eacli; and the reason is obvious: that, as the judgment is in the alternative, and as the property may he .surrendered in discharge of such valuation, if it was not so assessed, it would be impossible to deliver part without delivering all the property so assessed in the aggregate. It would he competent for the jury, in assessing tlie value of eacli slave separately, to include in such valuation the amount of damages for his detention; and in estimating this amount the rule is believed to be interest on the valuation at tiie time of conversion of such slave to tlie use of tlie defendant; tlie interest is not given eo nomine, hut is assumed as tlie standard of damage. When the verdict is so found, a surrender of eacli one is satisfaction according to the appropriate finding of the jury of eacli of such slaves so assessed. In tlie verdict under consideration the jury have assessed tiie value of one of the slaves sued for separately, but tlie other two have been assessed at their aggregate. value. Suppose the defendant might wish to surrender one of these two so jointly assessed : neither the verdict nor the judgment would furnish a basis of the valuation of the one so surrendered. It is presumed that tiie jury made the amount assessed in tlie aggregate by putting together tlie aggregate'of their valuation and damages for detention. But in doing so they have presented the same obstacles, in the event of a part being so surrendered; because that it is not a fair presumption that the damage for detention was equal on each several slave. This objection could, however, have been gotten over, had tlie valuation and tlie damage for tlie detention of each been made severally, even if tlie total of such liad then been summed up together by the j ury; because then certain data would have been supplied for ascertaining tlie amount. The aggregate or sum total should be credited by tlie surrender of any part of tlie negroes. It was said in tlie argument that one of the slaves was assessed separately by the finding; and that as it was in proof that the defendant had sold the other two, that as they were beyond liis control, it would llave been wholly useless to have found tlie value of them severally. This proposition is not believed to be sound, because the same difficulty would remain as to the damage for tlie detention. And again, if lie had sold them, he ought not to be cut off from tlie right to purchase them again, for the purpose of surrendering them in satisfaction, if he wished to do so. Because then there was error in the verdict and tlie judgment, the judgment is reversed and the cause remanded.
Judgment reversed.